

 SCON 38 ENR: To establish the Joint Congressional Committee on Inaugural Ceremonies for the inauguration of the President-elect and Vice President-elect of the United States on January 20, 2021.
U.S. Senate
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. CON. RES. 38IN THE SENATE OF THE UNITED STATESJune 26, 2020Agreed toCONCURRENT RESOLUTIONTo establish the Joint Congressional Committee on Inaugural Ceremonies for the inauguration of the President-elect and Vice President-elect of the United States on January 20, 2021.1.Establishment of joint
 committeeThere is established a Joint Congressional Committee on Inaugural Ceremonies (in this resolution referred to as the joint committee) consisting of 3 Senators and 3 Members of the House of Representatives, to be appointed by the President of the Senate and the Speaker of the House of Representatives, respectively. The joint committee is authorized to make the necessary arrangements for the inauguration of the President-elect and Vice President-elect of the United States on January 20, 2021.2.Support of the joint
 committeeThe joint committee—(1)is authorized to utilize appropriate equipment and the services of appropriate personnel of departments and agencies of the Federal Government, under arrangements between the joint committee and the heads of those departments and agencies, in connection with the inaugural proceedings and ceremonies; and(2)may accept gifts and donations of goods and services to carry out its responsibilities.Secretary of the SenateClerk of the House of Representatives